NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5690-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

QUASHON MAYFIELD,
a/k/a QUA-QUA,

     Defendant-Appellant.
_____________________________

                    Submitted October 3, 2019 — Decided October 22, 2019

                    Before Judges Whipple and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Passaic County, Indictment No. 11-08-0716.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (John Vincent Molitor, Designated Counsel,
                    on the brief).

                    Camelia M. Valdes, Passaic County Prosecutor,
                    attorney for respondent (Robert John Wisse, Assistant
                    Prosecutor, of counsel and on the brief).

PER CURIAM
       Defendant Quashon Mayfield appeals from a July 23, 2018 order denying

his petition for post-conviction relief (PCR). We affirm.

       Defendant committed the underlying offenses when he was sixteen-years-

old.   He was waived to adult criminal court and ultimately entered into a

negotiated plea to one count of first-degree attempted murder, N.J.S.A. 2C:5-1,

and one count of second-degree unlawful possession of a handgun, N.J.S.A.

2C:39-5(b). The State agreed to dismiss the remaining two counts of second-

degree aggravated assault, N.J.S.A. 2C:12-1(b)(1), and one count of second-

degree possession of a handgun for an unlawful purpose, N.J.S.A. 2C:39-4(a).

Defendant was sentenced to seventeen years imprisonment, subject to the No

Early Release Act (NERA) on the attempted murder count, and a concurrent

term of seven years with three years of parole ineligibility on the unlawful

handgun possession count.

       During his plea hearing, defendant testified he entered into the plea freely

and voluntarily, no one coerced him into the plea, and he was satisfied with his

attorney's representation. Defendant confirmed his attorney answered all of his

questions; met with him; and reviewed the indictment, police reports, discovery,

and grand jury transcript.




                                                                           A-5690-17T4
                                         2
        Defendant testified he attempted to murder the victim on October 22,

2010, by brandishing a .380 caliber pistol, chasing the unarmed victim, and

shooting him in the back from a few feet away. Defendant testified he purposely

shot the victim with the purpose to kill him. Following the shooting, defendant

admitted he stood over the victim as he laid on the ground, and that a security

video captured the entire incident. Notably, when the prosecutor tried to elicit

testimony from defendant that he stood over the victim attempting to reload the

gun, defendant corrected the prosecutor stating: "Not reload. Stood over him.

Yes." When the prosecutor asked "Well, were you trying to shoot [the victim]

again?" Defendant flatly stated: "No." The prosecutor then stopped questioning

defendant.

        At sentencing, defendant offered a brief apology to the victim's family.

His mother testified defendant was a good student, but she learned after the

incident that he had been bullied. Defendant's counsel sought a more lenient

sentence of fourteen or fifteen years imprisonment, subject to NERA. The

prosecutor argued the severity of the crime and defendant's extensive juvenile

history warranted adherence to the seventeen-year sentence in the negotiated

plea.    The prosecutor noted the sixteen-year-old victim was permanently




                                                                         A-5690-17T4
                                        3
paralyzed from the waist down and cited the victim impact statement from his

mother, which described how her son's paralysis changed her life, and his.

      Addressing the aggravating and mitigating factors, the judge noted "there

was nothing about . . . defendant's expression of remorse which had the feel of

sincerity. Even the very fact that his remarks were so brief and reflected no

particular insight in no way persuades the [c]ourt that he is remorseful in the

slightest." The judge discounted defendant's juvenile offenses, but found the

five violation of probation offenses contradicted his mother's claim defendant

was on the "right path." The judge concluded aggravating factors two, three,

and nine applied and outweighed the absence of any mitigating factors. After

announcing the sentence and dismissing the remaining two counts, the judge

expressly advised defendant regarding his right to appeal and the five-year time

limitation to file a PCR petition.

      Defendant did not appeal. Instead, he filed a PCR petition nearly six years

after his conviction. The petition alleged his plea counsel forced him to plead

guilty, and due to his young age, mental health issues, and lack of knowledge of

the law, he was unaware of the five-year time limit to file a petition. He argued

these circumstances constituted excusable neglect to overcome the time bar. For

the first time, defendant also claimed the gun accidentally discharged.


                                                                          A-5690-17T4
                                       4
      Following oral argument, the PCR judge, who had also served as the judge

during defendant's plea and sentence, denied the petition without a hearing. He

found "no evidence of any mental health deficiencies" to support the argument

his mental health issues impaired him, and was thus unaware of the time bar.

The judge noted defendant was treated and "at the time of his sentencing he was

no longer medicated according to the PSI [presentence investigation] report."

The judge found defendant's youth and ignorance of the law did not constitute

grounds for excusable neglect.

      Notwithstanding, the judge addressed the merits of defendant's petition.

The judge found no evidence defendant wanted to proceed to a trial. He noted

the plea was negotiated, and if defendant was convicted, he faced a thirty-year

sentence. The judge concluded defense counsel advising defendant of the thirty-

year exposure was not evidence of coercion, but instead "merely defense counsel

doing his job pointing out the risk of exposure, pointing out the strengths and

weaknesses of the State's case."

      The judge also noted the incident was captured on video, and defendant

admitted he chased an unarmed victim, who was trying to escape him. The judge

stated "[defendant] acknowledge[d] that he had taken the trouble to go find the

gun and use it when he encountered [the victim]." The judge recounted the


                                                                       A-5690-17T4
                                      5
shooting took place from a short distance and defendant "stood over the victim

thereafter, which one could only infer he was either glowering or verifying that

he had succeeded in hitting the victim and that's why he'd fallen."

      The judge concluded "there's nothing factually which would make the plea

appear to be inadvisable." The judge found defendant had no colorable claim of

innocence because he admitted it was his purpose to shoot at, and kill, the victim.

The judge found no evidence to support defendant's claim the gun accidentally

discharged and concluded it was "a self-serving attempt at rewriting the facts[.]"

The judge also noted defendant did not testify he had been bullied.

      Defendant raises the following points on appeal:

            POINT I – THIS COURT SHOULD REVERSE THE
            TRIAL COURT'S DECISION TO ENFORCE THE
            FIVE-YEAR TIME BAR.

            POINT II – THIS COURT SHOULD REVERSE THE
            TRIAL     COURT'S    DECISION   TO  DENY
            DEFENDANT'S       PETITION    FOR   POST-
            CONVICTION       RELIEF     WITHOUT   AN
            EVIDENTIARY HEARING.

                                        I.

      Where, as here, a PCR judge does not hold an evidentiary hearing, we

"conduct a de novo review of both the factual findings and legal conclusions of

the PCR court." State v. Blake, 444 N.J. Super. 285, 294 (App. Div. 2016)


                                                                           A-5690-17T4
                                        6
(quoting State v. Harris, 181 N.J. 391, 421 (2004)). The record here establishes

defendant's PCR petition is time-barred and lacks substantive merit.

                                         A.

      Rule 3:22-12(a)(1) precludes PCR petitions filed more than five years

after entry of a judgment of conviction unless the delay was "due to defendant's

excusable neglect and . . . there is a reasonable probability that if the defendant's

factual assertions were found to be true[,] enforcement of the time bar would

result in a fundamental injustice[.]" R. 3:22-12(a)(1)(A). Our Supreme Court

has stated "[t]he time bar should be relaxed only 'under exceptional

circumstances' because '[a]s time passes, justice becomes more elusive and the

necessity for preserving finality and certainty of judgments increases.'" State v.

Goodwin, 173 N.J. 583, 594 (2002) (second alteration in original) (quoting State

v. Afanador, 151 N.J. 41, 52 (1997)). We have held that when a first PCR

petition is filed more than five years after the judgment of conviction, the PCR

court should examine the timeliness of the petition, and defendant must submit

competent evidence to satisfy the standards for relaxing the rule's time

restriction. State v. Brown, 455 N.J. Super. 460, 470 (App. Div. 2018).

      To establish "excusable neglect," a defendant must demonstrate "more

than simply . . . a plausible explanation for a failure to file a timely PCR


                                                                             A-5690-17T4
                                         7
petition." State v. Norman, 405 N.J. Super. 149, 159 (App. Div. 2009). Factors

to be considered include "the extent and cause of the delay, the prejudice to the

State, and the importance of the [defendant]'s claim in determining whether

there has been an 'injustice' sufficient to relax the time limits." Afanador, 151
N.J. at 52 (citing State v. Mitchell, 126 N.J. 565, 580 (1992)).

      Defendant's judgment of conviction was entered on February 7, 2012.

Under Rule 3:22-12(a)(1), he had until February 7, 2017, to file his PCR

petition. However, defendant filed his PCR petition on January 9, 2018, less

than one month short of one year beyond the five-year time limit. Defendant

argues there was excusable neglect for the late petition based on his youth,

mental health issues, and ignorance of law governing the time for filing a PCR

petition. We are unpersuaded by any of these arguments.

      The record does not demonstrate defendant's youthfulness was a factor

impacting his awareness of the deadline to file a PCR petition. Not only did the

judge expressly advise defendant of the five-year time limit during the

sentencing, nothing in the record of either the plea or the sentence shows

defendant lacked the capacity to understand the proceedings on account of his

age. Indeed, the transcript of the plea demonstrates defendant understood the

proceedings, responded to all questions, and followed closely enough to refuse


                                                                         A-5690-17T4
                                        8
to concede he stood over the victim for purposes of reloading his weapon. No

objective evidence was adduced either at the plea or sentencing phases, or in the

PCR petition to support the claim defendant's mental health impacted his ability

to understand there was a time bar on the PCR petition.              Furthermore,

"[i]gnorance of the law and rules of court does not qualify as excusable neglect

[under Rule 3:22-12(a)(1)(A)]." State v. Merola, 365 N.J. Super. 203, 218 (Law

Div. 2002), aff'd, 365 N.J. Super. 82 (App. Div. 2003).

                                        B.

         Defendant is unable to show enforcement of the time bar would result in

a reasonable probability of fundamental injustice, as he did not demonstrate a

prima facie case of ineffective assistance of plea counsel. To establish a claim

of ineffective assistance of counsel, a defendant must satisfy a two-part test: (1)

"counsel made errors so serious that counsel was not functioning as the 'counsel'

guaranteed the defendant by the Sixth Amendment[,]" and (2) "the deficient

performance prejudiced the defense." Strickland v. Washington, 466 U.S. 668,

687 (1984); accord State v. Fritz, 105 N.J. 42, 58 (1987) (adopting the Strickland

test).

         To set aside a guilty plea based on ineffective assistance of counsel, a

defendant must show "that there is a reasonable probability that, but for


                                                                           A-5690-17T4
                                         9
counsel's errors, [the defendant] would not have pled guilty and would have

insisted on going to trial." State v. DiFrisco, 137 N.J. 434, 457 (1994) (alteration

in original) (quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985)). Moreover, a

defendant must make those showings by presenting more than "bald assertions"

that he or she was denied the effective assistance of counsel. State v. Cummings,

321 N.J. Super. 154, 170 (App. Div. 1999).

      We disagree defense counsel was ineffective. As the judge noted, defense

counsel "fought vigorously for [defendant], repeatedly engaged the court and

the prosecutor in efforts to lower the sentence."        Our review of the plea

proceedings supports the judge's findings. During his plea, defendant confirmed

he was satisfied with defense counsel with whom he had met and reviewed the

discovery, and who answered defendant's questions before defendant entered

into the plea. Counsel secured a sentence that was thirteen years less than the

maximum defendant faced if he proceeded to trial.           The substantial video

evidence against defendant underscored the real possibility defendant would be

convicted in a jury trial, and outweighed his belated and bald assertion the gun

accidentally discharged.




                                                                            A-5690-17T4
                                        10
                                      C.

      Finally, we reject defendant's claim the PCR court erred in not conducting

an evidentiary hearing. A defendant is entitled to an evidentiary hearing on a

PCR petition only when he or she establishes a prima facie case and "there are

material issues of disputed fact that cannot be resolved by reference to the

existing record[.]" State v. Porter, 216 N.J. 343, 354 (2013) (quoting R. 3:22-

10(b)). The record in this case demonstrated there was no prima facie case of

ineffective assistance of counsel and, therefore, an evidentiary hearing was not

required.

      Affirmed.




                                                                        A-5690-17T4
                                      11